                          IN UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF KENTUCKY

B.A.,

        Plaintiff,

v.                                                    Civil Action No. 5:21-cv-00106-DCR


UNITED STATES OF AMERICA and
OFFICER CHRISTOPHER BRIAN GOODWIN

        Defendants.


              AMENDED APPLICATION FOR ADMISSION PRO HAC VICE

        Pursuant to Local Rule 83.2, of the U.S. District Court for the Eastern District of Kentucky,

Attorney L. Dante diTrapano, applies for admission to appear pro hac vice in the above styled

matter in the Eastern District of Kentucky, accompanied by counsel of record David G. Bryant,

who is a member of the Kentucky Bar. Attorney L. Dante diTrapano has undertaken the

representation of the plaintiff in this matter as co-counsel. In that regard, counsel L. Dante

diTrapano submits as follows:

        (1) Admission Status.

        Counsel is admitted to practice in the following Bars. Counsel is a resident of the State of

West Virginia, a certificate of good standing in the Supreme Court of Appeals of West Virginia,

issued on June 22, 2021, is attached as Exhibit A.

                West Virginia, 1994, Reinstatement June 2018
                U.S. District Court Southern District of West Virginia, June 2018
                U.S. District Court Northern District of West Virginia, June 2020
       (2) Disciplinary History.

       In 2007 Mr. diTrapano was disbarred by the Supreme Court of Appeals of West Virginia

for conduct related to substance abuse. Shortly after his disbarment in West Virginia, his license

to practice law in the State of Georgia was annulled. Mr. diTrapano was reinstated in West

Virginia on June 5, 2018 and has over 13 years of sobriety. See attached Order as Exhibit B. Mr.

diTrapano has completed the mandatory period of supervision of his law practice, as required. See

June 3 2020 letter from West Virginia Office of Lawyer Disciplinary Counsel, attached as Exhibit

C. Mr. diTrapano has been compliant and will complete the West Virginia Judicial Lawyer

Assistance Program on December 1, 2021.

       (3) Consent to Jurisdiction.

       Counsel hereby consents to be subject to the jurisdiction and rules of the Kentucky

Supreme Court governing professional conduct.

       (4) ECF Training.

       Counsel has been trained via online tutorials in the use of the Court’s electronic filing

system in the U.S. District Court Southern District of West Virginia, U.S. District Court Northern

District of West Virginia, U.S. District Court Northern District of Florida, and U.S. Court of

Appeals.

       5.      Local counsel David G. Bryant of the firm David Bryant Law, PLLC is a

member of the State Bar of Kentucky, has been admitted to practice in the Eastern District of

Kentucky, and has consented to the designation as local counsel in this matter. His address is 600

W. Main Street, Ste. 100, Louisville, KY 40202. His telephone number is 502-540-1221 and fax

is 502-540-1200. Email address is david@davidbryantlaw.com.




                                                2
       WHEREFORE, above premises considered, and for good cause shown, Plaintiff asks this

court to permit L. Dante diTrapano to appear pro hac vice in this matter.


                                             Respectfully submitted,

                                             /s/ L. Dante diTrapano
                                             L. Dante diTrapano, Esq. (WVSB# 6778)
                                             CALWELL LUCE DITRAPANO, PLLC
                                             500 Randolph Street
                                             Charleston, WV 25302
                                             Telephone: 304-343-4323
                                             Fax: 304-344-3684
                                             dditrapano@cldlaw.com

                                             /s/ David G. Bryant
                                             David G. Bryant, Esq. (KBN 91351)
                                             David Bryant Law, PLLC
                                             600 W. Main Street, STE 100
                                             Louisville, KY 40202
                                             Telephone: 502-540-1221
                                             Fax: 502-540-1200
                                             david@davidbryantlaw.com




                                                3
                                 CERTIFICATE OF SERVICE

       I hereby certify that on June 23, 2021, I electronically filed the above motion with the

Clerk of the Court using the CM/ECF system, which will send notification of such filing to all

counsel of record.



                                             /s/ L. Dante diTrapano
                                             L. Dante diTrapano, Esq. (WVSB# 6778)
                                             CALWELL LUCE DITRAPANO, PLLC
                                             500 Randolph Street
                                             Charleston, WV 25302
                                             Telephone: 304-343-4323
                                             Fax: 304-344-3684
                                             dditrapano@cldlaw.com

                                             /s/ David G. Bryant
                                             David G. Bryant, Esq. (KBN 91351)
                                             David Bryant Law, PLLC
                                             600 W. Main Street, STE 100
                                             Louisville, KY 40202
                                             Telephone: 502-540-1221
                                             Fax: 502-540-1200
                                             david@davidbryantlaw.com




                                                4
